EXHIBIT 23 (p)(2)(t) LEE FINANCIAL GROUP INC. LEE FINANCIAL SECURITIES, INC. CODE OF ETHICS ATTACHMENT A Effective:February 1, 2005 Amended:January 27, 2014 List of Access Persons Summer Chun – Wealth Manager Louis D’Avanzo - Vice President, Portfolio Manager Christina Morneau-Dyas - Administration Wendi Ichinose – Marketing Specialist Teresa Johnson – Director of Institutional Marketing Diane Kam – Administration Stephanie Kuwaye - Administration Lugene Lee - Director, Vice President, Secretary Terrence Lee - Director, President and CEO Kathy Lum – Senior Wealth Manager Barry Magaoay – Senior Wealth Manager Yuka Marosek – Investment Analyst Lee Ann Matsuda – V.P of Operations Charlotte Meyer - Director, Vice President, Treasurer Lina Nieves - Administration Nora Simpson - Vice President, CCO, CFO List of Investment Personnel Summer Chun – Wealth Manager Louis D’Avanzo - Vice President, Portfolio Manager Terrence Lee - Director, President and CEO Kathy Lum – Senior Wealth Manager Barry Magaoay – Senior Wealth Manager Review Officer Nora Simpson - Compliance Officer Alternate Review Officer Terrence Lee – President and CEO, Director
